Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	 Applicant’s amendment and response to the previous office action submitted April 29,
2021, has been received and entered into the record. By way of this amendment, Applicant has canceled claims 5 and amended claims 1-3, 6, and 10.
Claims 1-4 and 6-19 are currently under examination. The Rejections of Record can be found in the previous Office Action, mailed January 29, 2021.

Claim Rejections - 35 USC § 112
Claims 1-19 were previously rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Applicant’s amendments to the claims have addressed this issue, and this rejection is hereby withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1-4 and 6-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. patent 10,577,417 (Beatty et al.).
	Applicant’s arguments have been considered but are not found to be persuasive. The rejection of record can be found in the previous Office Action, mailed January 29, 2021.
	Applicant argues that the instant claims recite that DAP10 is an intracellular signaling sequence as one element and the immunoreceptor tyrosine-based activation motif (ITAM) is another element, which distinguishes the instant claims from Beatty. However, there is nothing in the claims which indicates that these elements must be separate and distinct from each other. Under the broadest reasonable interpretation of the claim, Beatty still anticipates the claims for reasons describe in the previous office action.
Applicant argues that Beatty does not teach an ITAM comprising a signaling sequence from CD3 zeta. However, Beatty teaches that a primary intracellular signaling domain can comprise an immunoreceptor tyrosine-based activation motif or ITAM, and examples of ITAM containing primary cytoplasmic signaling sequences include those derived from CD3 zeta (col. 46, lines 16-42). Therefore, Beatty does teach each and every element of the claims.
This rejection is therefore maintained.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 6-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent 10,342,829 (Smith et al.) in view of Oberschmidt et al. (Front Immunol. 2017 Jun 9;8:654).
	Applicant’s arguments have been considered but are not found to be persuasive. The rejection of record can be found in the previous Office Action, mailed January 29, 2021.
Applicant argues that the teachings of Oberschmidt state that an anti-CD19-CD3 chimeric antigen receptor (CAR) produced superior anti-tumor activity compared to an anti-CD19-DAP10 CAR, and for this reason, Oberschmidt teaches away from such a combination. 
This argument is not persuasive, as Oberschmidt still teaches that the combination of CD3-zeta and DAP10 results in enhanced NK cytotoxicity, and therefore strong anti-tumor response (page 4, left column, fourth column). There is nothing to suggest that such a combination would render the combination inoperable. 
The rational to combine prior art teaching does not have to be limited to Applicant's. Applicant is reminded that “obviousness can be established for achieving the claimed product for different reasons and the prior art/examiner does not need to know all of the properties of the claimed invention” In re Dillon, 16 USPQ2d 1897 (Fed. Cir. 1990); however there must be some suggestion or motivation. Therefore, the reason or motivation to combine may often suggest doing what the inventor has done, but for a different purpose or to solve a different problem than that asserted by the inventor. See MPEP 2144.
Given that Oberschmidt et al. taught that the addition of DAP10 to a CAR enhances the cytotoxic capability of NK cells, and the combination of CD3 zeta and DAP10 results in strong efficacy, and at the time, such combinations for use in a CAR were known in the art. A person skilled in the art would therefore be motivated to combine the DAP10 polypeptide with the CAR taught by Smith et al. in order to arrive at an improved CAR with enhanced efficacy.
This rejection is therefore maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280.  The examiner can normally be reached on Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/PETER JOHANSEN/            Examiner, Art Unit 1644                                          

                                                                                                                                                  
/SHARON X WEN/            Primary Examiner, Art Unit 1644